On Petition to Rehear
John Prank Claridy has filed a petition to rehear in this case which does not present any contention that was not fully considered by us in arriving at our original opinion. In the petition to rehear, counsel quotes at length from Griffitts v. Humphrey, 199 Tenn. 528, 288 S.W.2d 1.
In our opinion we pointed out that the petitioner’s disability in the present case had its inception on the date of the alleged accident. Therefore, in this case, the date of the accident and the date of the injury are one and the same. The fact that petitioner may have *310been partially disabled when examined in November 1961 by a doctor who was not employed by, or paid by, the defendant does not toll the running of the statute of limitations. In our original opinion, we pointed out that there is no evidence of physical or mental incapacity on the part of petitioner of a character that could toll the statute of limitations under subsection (4) of T.C.A. sec. 50-1017.
-All matters contained in the petition to rehear were fully considered in our original opinion. In addition to the authorities contained in our former opinion, we call attention to Travelers Insurance Company v. Jackson, 206 Tenn. 272, 332 S.W.2d 674.
The petition to rehear is denied.